            Case 2:04-cr-20101-JAR Document 202 Filed 05/08/20 Page 1 of 5




                            IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF KANSAS

 UNITED STATES OF AMERICA,

               Plaintiff,

               v.                                          Case No. 04-20101-JAR

 IMON L. WRIGHT,

               Defendant.



                                   MEMORANDUM AND ORDER

       This matter comes before the Court upon consideration of Defendant Imon Wright’s pro

se request to modify or reduce his sentence pursuant to 18 U.S.C. § 3582(c) (Doc. 201). Mr.

Wright seeks compassionate release under § 3582(c)(1)(A) due to the COVID-19 pandemic. The

government has not responded. For the reasons discussed below, the Court dismisses Wright’s

motion for lack of jurisdiction.

I.     Procedural Background

       On September 9, 2005, Wright was convicted by a jury of one count of conspiracy to

distribute and possess with intent to distribute more than 50 grams of crack cocaine in violation

of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(A)(iii), and 846.1 This Court sentenced Wright to 210

months’ imprisonment, with a term of five years supervised release.2 Wright’s sentence was

ultimately reduced to 135 months after retroactive application of amendments to the United

States Sentencing Guidelines.3



       1
           Doc. 121.
       2
           Doc. 143.
       3
           Doc. 176.




                                                1
             Case 2:04-cr-20101-JAR Document 202 Filed 05/08/20 Page 2 of 5




        Wright began his term of supervised release on December 31, 2014. On August 1, 2016,

Wright was charged in Federal District Court with felon in possession of a firearm in violation of

18 U.S.C. § 924(c), Case No. 16-cr-20075. As a result, this Court revoked Wright’s supervised

release and sentenced him to a term of twenty-seven months, to be served consecutive to the 60-

month term imposed in the 2016 criminal case.4

        Wright did not file a direct appeal from his twenty-seven-month revocation sentence. On

April 9, 2018, Wright mailed a letter to this Court requesting that his revocation sentence be

revised to run concurrent with his sentence of 60 months on the gun charge. The Court

construed Wright’s motion as one for reduction of sentence under § 3582(c) and dismissed the

motion for lack of jurisdiction.5 Wright’s date of release is January 19, 2023. He now requests

that his sentence be reduced due to COVID-19 and that he be released or placed on home

confinement for the duration of his sentence.

II.     Discussion

        “[I]t is well-settled that ‘[a] district court is authorized to modify a [d]efendant’s sentence

only in specified instances where Congress has expressly granted the court jurisdiction to do

so.’”6 Section 3582(c) permits a court to modify a term of imprisonment for compassionate

release only if certain exceptions apply. Until recently, these exceptions required the Bureau of

Prisons (“BOP”) to move on a defendant’s behalf. In 2018, however, the First Step Act modified

the compassionate release statute, permitting a defendant to bring his own motion for relief.7

Since then, a defendant may bring a motion for compassionate release from custody only if he


        4
            Doc. 197; No. 16-20075, Doc. 29.
        5
            Doc. 200.
        6
          United States v. White, 765 F.3d 1240, 1244 (10th Cir. 2014) (quoting United States v. Blackwell, 81 F.3d
945, 947 (10th Cir. 1996)).
        7
            First Step Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194 (2018).




                                                           2
             Case 2:04-cr-20101-JAR Document 202 Filed 05/08/20 Page 3 of 5




“has fully exhausted all administrative rights to appeal a failure of the [BOP] to bring a motion

on [his] behalf or the lapse of 30 days from the receipt of such a request by the warden of the

defendant’s facility, whichever is earlier. . . .”8 Unless a defendant meets this exhaustion

requirement, the court lacks jurisdiction to modify the sentence or grant relief.9

        If the statutory prerequisites are met, the court may grant relief under § 3582(c)(1)(A) if

(1) “extraordinary and compelling reasons” warrant a sentence reduction, or (2) “the defendant is

at least 70 years of age, has served at least 30 years in prison, . . . and a determination has been

made by the Director of the Bureau of Prisons that the defendant is not a danger to the safety of

any other person or the community . . . .”10

        Wright seeks compassionate release under § 3582(c)(1)(A) due to the COVID-19

pandemic. He argues that he is a non-violent offender and that his 87-month sentence would

amount to a “death sentence” should he be housed with sick inmates. Wright asserts that his

mother recently passed away from COVID-19, leaving his mentally ill brother without a

caretaker, and that his efforts at rehabilitation warrant his release to care for his brother, himself,

and his children. Wright has not indicated, however, that he has exhausted all of his

administrative rights to appeal the BOP’s failure to bring a motion on his behalf or that he has

requested a compassionate release from the warden of FCI Yazoo City Low, and therefore,

neither condition of § 3582(c) is met. Such failure to satisfy § 3582(c)(1)(A)’s filing

requirements bars defendants from filing motions for compassionate release and the courts lack




        8
            18 U.S.C. § 3582(c)(1)(A).
        9
          United States v. Johnson, 766 F. App’x 648, 650 (10th Cir. 2019) (holding that without an express
statutory authorization, a court lacks jurisdiction to modify a sentence).
        10
             18 U.S.C. § 3582(c)(1)(A)(i), (ii).




                                                         3
             Case 2:04-cr-20101-JAR Document 202 Filed 05/08/20 Page 4 of 5




authority “to craft an exception to these requirements for defendants seeking release during the

COVID-19 pandemic.”11

        Given the Court’s conclusion that Mr. Wright has not exhausted his administrative

remedies, it does not decide whether he has established that there are “extraordinary and

compelling reasons” why he should be released. Although the Court is sympathetic to Wright’s

family issues and the exigent circumstances surrounding the pandemic, it “may not take action

where it lacks statutory authorization to do so.”12 Accordingly, the Court lacks jurisdiction over

Wright’s request for a sentence reduction under § 3582(c)(1)(A).

        The Court notes that Wright mentions in his motion that Attorney General Barr “gave

specific directives.” It appears Wright is referencing the Coronavirus Aid, Relief, and Economic

Security Act (“CARES Act”),13 under which he potentially could seek relief from the BOP,

which may place a prisoner “in home confinement for the shorter of 10 percent of the term of

imprisonment of that prisoner or 6 months.”14 Under the CARES Act, “if the Attorney General

finds that emergency conditions will materially affect” BOP functioning, the BOP Director may

“lengthen the maximum amount of time for which [he] is authorized to place a prisoner in home

confinement” under § 3624(c)(2).15 The Attorney General recently declared that because of

COVID-19, “emergency conditions are materially affected the functioning” of the BOP and thus




        11
           See, e.g., United States v. Boyles, No. 18-20092-JAR, 2020 WL 1819887, at *2 (D. Kan. Apr. 10, 2020)
(citation omitted); United States v. Moore, No. 15-10132-01-EFM, 2020 WL 2061429, at *2 (D. Kan. Apr. 29,
2020); United States v. Nash, No. 19-40022-01-DDC, 2020 WL 1974305, at *3 (D. Kan. Apr. 24, 2020); United
States v. Brown, No. 12-20066-37-KHV, 2020 WL 1935053, at *2 (D. Kan. Apr. 22, 2020).
        12
             United States v. Perry, No. 18-cr-00480-PAB, 2020 WL 1676773, at *2 n.2 (D. Colo. Apr. 3, 2020).
        13
             Pub. Law 116-136 (enacted March 27, 2020).
        14
             18 U.S.C. § 3624(c)(2).
        15
             Pub. Law 116-136, § 12003(b)(2).




                                                          4
             Case 2:04-cr-20101-JAR Document 202 Filed 05/08/20 Page 5 of 5




the BOP Director has authority to grant home confinement to a larger group of prisoners.16 The

Court, however, lacks jurisdiction to order home detention under this provision.17 Wright should

address his request for home confinement under the CARES Act to his case manager at the BOP.

        IT IS THEREFORE ORDERED BY THE COURT that Defendant Imon Wright’s

Motion for Sentence Reduction (Doc. 201) is dismissed for lack of jurisdiction.

        IT IS SO ORDERED.

        Dated: May 8, 2020
                                                     S/ Julie A. Robinson
                                                    JULIE A. ROBINSON
                                                    CHIEF UNITED STATES DISTRICT JUDGE




         16
            See Memorandum from Attorney Gen. William Barr to Dir. Bureau of Prisons, Apr. 3, 2020,
https://www.justice.gov/file/1266661/download.
        17
           See United States v. Brown, No. 12-20066-KHV, 2020 WL 1935053, at *2 (D. Kan. Apr. 22, 2020)
(citing United States v. Engleson, No. 13-CR-340-3(RJS), 2020 WL 1821797, at *1 (S.D.N.Y. Apr. 10, 2020)
(holding while court can recommend, ultimate decision whether to release inmate to home confinement rests with
BOP)).




                                                       5
